CLD-375                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                        No. 14-3283
                                        ___________

                              IN RE: LAMAR BROWN,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                          (Related to Civ. No. 3-12-cv-02021)
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  September 25, 2014

              Before: FUENTES, JORDAN and SHWARTZ, Circuit Judges

                              (Opinion filed: October 3, 2014)
                                        _________

                                         OPINION
                                         _________

PER CURIAM

       Pro se petitioner Lamar Brown has filed a petition for writ of mandamus pursuant

to 28 U.S.C. § 1651. He seeks an order compelling the District Court to act on his 28

U.S.C. § 2254 petition for writ of habeas corpus. Specifically, he asks that we compel

the District Court to remand his criminal case to the state trial court with instructions to

change his sentence. Our review of the District Court’s docket reveals that Brown’s

action was resolved by the District Court shortly after he filed this petition, and that
Brown has filed an appeal of that order, which is currently pending. See M.D. Pa. Civ.

A. No. 12-cv-02021. Brown’s mandamus petition is therefore moot, and we will deny it

accordingly.




                                           2